Case 1:19-cv-10023-KPF Document 120 Filed 06/16/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PETROLEOS DE VENEZUELA, S.A., PDVSA
PETROLEO, 8.A., and PDV HOLDING, INC.,

Plaintiffs,
- against - Case No: 19-cvy-10023-KPF

MUFG UNION BANK, N.A. and GLAS AMERICAS

 

 

   

LLC,
Defendants,
DECLARATION OF DAVID cC. HINMAN IN SUPPORT
F PLAINTIFF IDGMENT
I, DAVID C. HINMAN, hereby declare pursuant to 28 U.S.C. § 1746 and Local Rule 7.1
as follows:

E Attached hereto as Exhibit A is a true and correct copy of the Expert Report of
David C, Hinman, CFA dated March 16, 2020,

2: Attached hereto as Exhibit B is a true and correct copy of the Expert Rebuttal
Report of David C. Hinman, CFA dated April 15, 2020,

3. I authored the attached reports as a witness retained to provide expert testimony in
this case and hereby adopt them as my testimony under penalty of perjury, If called to testify al
trial, | would testify under oath as set forth therein.

4. | declare under penalty of perjury that the foregoing is true and correct

  

Executed this 9th day of June, 2020 f
Hitman

   

David C,
